NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                          IN THE DISTRICT COURT OF APPEAL
                                          OF FLORIDA
                                          SECOND DISTRICT



JEFFREY LEE HAZELBAKER,                   )
DOC #C04914,                              )
                                          )
             Appellant,                   )
                                          )
v.                                        )    Case No. 2D18-1494
                                          )
STATE OF FLORIDA,                         )
                                          )
             Appellee.                    )
                                          )

Opinion filed July 12, 2019.

Appeal from the Circuit Court for Pasco
County; Mary M. Handsel, Judge.

Howard L. Dimmig, II, Public Defender,
Bartow, and Jean Marie Henne, Special
Assistant Public Defender, Winter
Haven, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, and Katherine Coombs
Cline, Assistant Attorney General,
Tampa, for Appellee.


PER CURIAM.

             Affirmed.


LaROSE, NORTHCUTT, and SMITH, JJ., Concur.